       Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 1 of 9 PageID #:1




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS

                                       )
TAMARA WAREKA p/k/a                    )
TAMARA WILLIAMS                        )       Case Number: 1:21-cv-2346
                                       )
                                       )
                    Plaintiff,         )
                                       )
v.                                     )
                                       )
EYELASHWORKS LLC,                      )
and DOES 1 through 10 inclusive,       )
                                       )
                    Defendants.        )
                                       )
                                       )


            TAMARA WILLIAMS’ COMPLAINT FOR COPYRIGHT
     INFRINGEMENT, UNAUTHORIZED ALTERATION OF COPYRIGHT
     MANAGEMENT INFORMATION, AND DEMAND FOR JURY TRIAL

       Plaintiff Tamara Wareka p/k/a Tamara Williams, for her Complaint against
Eyelashworks LLC and DOES 1 through 10 inclusive, alleges as follows:
                           JURISDICTION AND VENUE
       1.     This is a civil action seeking damages and injunctive relief for
copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
101 et seq and 17 U.S.C. § 1202.
       2.     This Court has subject matter jurisdiction over Plaintiff’s claims for
copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
       3.     This court has personal jurisdiction over Defendant because
Defendant’s acts of infringement complained of herein occurred in the state of
Illinois, Defendant’s acts of infringement were directed towards the state of


                                           1
      Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 2 of 9 PageID #:2




Illinois, Defendant caused injury to Plaintiff within the state of Illinois, and
Defendant has a physical presence in the state of Illinois.
      4.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
1400(a) in that this is the judicial district in which a substantial part of the acts and
omissions giving rise to the claims occurred.
                                      PARTIES
      5.     Plaintiff Tamara Williams (“Williams”) is an individual and
professional photographer.
      6.     Eyelashworks LLC (“Eyelash”) is an Illinois company with a business
address of 71 E 16th Street, Retail Level, Chicago, IL 60616.
      7.     Plaintiff is unaware of the true names and capacities of the Defendants
sued herein as DOES 1 through 10, inclusive, and for that reason, sues such
Defendants under such fictitious names. Plaintiff is informed and believes and on
that basis alleges that such fictitiously named Defendants are responsible in some
manner for the occurrences herein alleged, and that Plaintiff’s damages as herein
alleged were proximately caused by the conduct of said Defendants. Plaintiff will
seek to amend the complaint when the names and capacities of such fictitiously
named Defendants are ascertained. As alleged herein, “Defendant” shall mean all
named Defendants and all fictitiously named Defendants.
                           FACTUAL ALLEGATIONS
      8.     Tamara Williams is a highly successful freelance photographer
specializing in beauty and fashion photography. Williams is most well-known for
her natural and clean model portraiture featured on her highly popular Instagram
account @tamarawilliams1, which has amassed over 400,000 followers.
      9.     Williams’ portfolio includes international clients and her work has
been featured in top publications such as Vogue, Harper’s Bazaar, Marie Claire,
Elle, L’Officiel, Glamour, Cosmopolitan, Maxim, and many more. Additionally,

                                           2
      Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 3 of 9 PageID #:3




her work has been used commercially by brands such as NARS, KKW, Fenty, and
Benefit.
      10.    Williams is the sole author and exclusive rights holder to eight
photographs of female models: one photograph of model Tashi Rodriguez
(“Rodriguez Photograph”), one photograph of model Hana Cross (“Cross
Photograph”), two photographs of model Stacey Hannant (respectively, “Hannant
1 Photograph” and “Hannant 2 Photograph”) (Collectively, the “Hannant
Photographs”), one photograph of model Belle Johnson (“Johnson Photograph”),
two photographs of model Christina Nadin (respectively, “Nadin 1 Photograph”
and “Nadin 2 Photograph”) (Collectively, the “Nadin Photographs”), and one
photograph of model Moya Palk (“Palk Photograph”) (Collectively, the
“Photographs”).
      11.    Attached hereto as Exhibit A are true and correct copies of the
Photographs.
      12.    Williams registered the Photographs with the United States Copyright
Office. The Rodriguez Photograph and the Hannant 2 Photograph are registered
under Registration Number VA 2-116-917. The Cross Photograph, Hannant 1
Photograph, and Palk Photograph are registered under Registration Number VA 2-
130-596. The Johnson Photograph is registered under Registration Number VA 2-
116-904. The Nadin 1 Photograph is registered under Registration Number VA-2-
116-920. The Nadin 2 Photograph is registered under Registration Number VA 2-
197-148.
      13.    Defendant Eyelash is a beauty salon that specializes in eyelash
services, such as eyelash lifts and volume refills. Eyelash also offers its clients
eyebrow services, as well as facial waxing.
      14.    Eyelash    was    the   owner    and    operator   of   the    website
http://eyelashworks.com (“Website”).

                                         3
      Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 4 of 9 PageID #:4




      15.    Eyelash advertised its services through its Website.
      16.    On or about May 24, 2020, Williams discovered the Photographs
being used by Eyelash on its Website.
      17.    The Rodriguez Photograph and Hannant 1 Photograph were used on
the Website’s “FAQ” page.
      18.    The Cross Photograph and Johnson Photograph were used on the
Website’s “Contact Us” page.
      19.    The Rodriguez Photograph and Nadin 1 Photograph were used on the
Website’s page that specified the longevity of eyelash services.
      20.    The Hannant 2 Photograph and Palk Photograph were used on the
Website’s main page near the message “while you’re wearing extensions, make
sure that the cleanser you use on the rest of your face is oil-free as well.”
      21.    The Nadin 2 Photograph was used on the Website’s main page which
welcomed visitors of the Website and described the company.
      22.    The Cross Photograph, the Hannant Photographs, The Nadin 2
Photograph, and the Palk Photograph contain a unique watermark bearing the name
of Williams’ Instagram account, “@tamarawilliams1.”
      23.    Williams also noticed that Eyelash had cropped off a portion of the
watermark for the Hannant 1 Photograph as used on its Website.
      24.    Williams did not give Eyelash permission to use the Photographs
stated above on Eyelash’s Website and crop off a portion of her proprietary
watermark from the Hannant 1 Photograph.
      25.    Attached hereto as Exhibit B are true and correct screenshots of the
use of the Photographs on Eyelash’s Website.
      26.    Williams is informed and believes Eyelash created unauthorized
copies of the Photographs.



                                           4
     Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 5 of 9 PageID #:5




      27.    Williams is informed and believes Eyelash uploaded the Photographs
to Eyelash’s Website.
      28.    Williams has made several attempts to settle this case prior to the
filing of this Complaint.
                         FIRST CAUSE OF ACTION
                        COPYRIGHT INFRINGEMENT
                            17 U.S.C. § 101 et seq
      29.    Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      30.    Plaintiff did not consent to, authorize, permit, or allow in any manner
the said use of Plaintiff’s unique and original Photographs.
      31.    Plaintiff is informed and believes and thereon alleges that the
Defendant willfully infringed upon Plaintiff’s copyrighted Photographs in violation
of Title 17 of the U.S. Code, in that it used, published, communicated, posted,
publicized, and otherwise held out to the public for commercial benefit, the
original and unique Photograph of the Plaintiff without Plaintiff’s consent or
authority, by using it in an infringing post on Defendant’s Website.
      32.    As a result of Defendant’s violations of Title 17 of the U.S. Code,
Plaintiff is entitled to any actual damages pursuant to 17 U.S.C. §504(b), or
statutory damages in an amount up to $150,000.00 pursuant to 17 U.S.C. § 504(c).
      33.    As a result of the Defendant’s violations of Title 17 of the U.S. Code,
the court in its discretion may allow the recovery of full costs as well as reasonable
attorney’s fees and costs pursuant to 17 U.S.C § 505 from Defendants.
      34.    Plaintiff is also entitled to injunctive relief to prevent or restrain
infringement of his copyright pursuant to 17 U.S.C. § 502.
///
///
///
///


                                           5
     Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 6 of 9 PageID #:6




                 SECOND CAUSE OF ACTION
  FALSIFICATION, REMOVAL AND ALTERATION OF COPYRIGHT
               MANAGEMENT INFORMATION
                       17 U.S.C. § 1202
      35.      Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      36.      Defendant intentionally falsified, removed, and/or altered copyright
management information related to the Photograph with the intent to induce,
enable, facilitate, or conceal its infringement of the Hannant 1 Photograph.
Specifically, Defendant illegally downloaded the Hannant 1 Photograph with
watermarks containing copyright management information and cropped some of
the watermarked Hannant 1 Photograph so that the watermark was removed before
incorporating the Hannant 1 Photograph into its posts on its Website.
      37.      Defendant’s conduct was knowing and intentional because Defendant
knew that it was not the copyright holder in the Hannant 1 Photograph and that
Defendant had not licensed the Hannant 1 Photograph for use in the social media
advertisements and knowingly altered the and/or removed the watermark
containing the copyright management in order to conceal its infringing conduct.
      38.      Defendant’s conduct constitutes a violation of 17 U.S.C. § 1202(a),
and 1202(b).
      39.      Defendant’s falsification, removal and/or alteration of that copyright
management information was done without Plaintiff’s knowledge or authorization.
      40.      Defendant’s falsification, removal and/or alteration of said copyright
management information was done by Defendant intentionally, knowingly, and
with the intent to induce, enable, facilitate, or conceal Defendant’s infringement of
the Hannant 1 Photograph. Defendant also knew, or had reason to know, that such
removal, falsification, and/or alteration of copyright management information
would induce, enable, facilitate, or conceal Defendant’s infringement of the


                                           6
      Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 7 of 9 PageID #:7




Hannant 1 Photograph.
      41.    Plaintiff has sustained significant injury and monetary damages as a
result of Defendant’s wrongful acts as hereinabove alleged in an amount to be
proven.
      42.    In the alternative, Plaintiff may elect to recover statutory damages
pursuant to 17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from each
Defendant for each violation of 17 U.S.C. § 1202.
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///
///

                                         7
     Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 8 of 9 PageID #:8




                             PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
  • For a finding that Defendant infringed Plaintiff’s copyright interest in the
     Photographs by copying, displaying, and distributing it without a license or
     consent;
  • For an award of actual damages and disgorgement of all of profits
     attributable to the infringement as provided by 17 U.S.C. § 504 in an amount
     to be proven or, in the alternative, at Plaintiff’s election, an award for
     statutory damages against Defendant in an amount up to $150,000.00 for
     each infringement pursuant to 17 U.S.C. § 504(c), whichever is larger;
  • For statutory damages in an amount up to $25,000 for each falsification or
     removal of copyright management information pursuant to 17 U.S.C.
     § 1202;
  • For an injunction preventing Defendant from further infringement of all
     copyrighted works of the Plaintiff pursuant to 17 U.S.C. § 502;
  • For costs of litigation and reasonable attorney’s fees against Defendant
     pursuant to 17 U.S.C. § 505;
  • For pre judgment interest as permitted by law; and
  • For any other relief the Court deems just and proper.


Dated:      April 30, 2021                        Respectfully submitted,

                                                  /s/ Ryan E. Carreon
                                                  Ryan E. Carreon, Esq.
                                                  Bar No. 311668
                                                  HIGBEE & ASSOCIATES
                                                  1504 Brookhollow Dr., Ste 112
                                                  Santa Ana, CA 92705-5418
                                                  (714) 617-8358
                                                  (714) 597-6729 facsimile
                                                  rcarreon@higbeeassociates.com
                                                  Attorney for Plaintiff


                                        8
     Case: 1:21-cv-02346 Document #: 1 Filed: 04/30/21 Page 9 of 9 PageID #:9




                        DEMAND FOR JURY TRIAL
     Plaintiff Tamara Williams hereby demands a trial by jury in the above matter.


Dated:      April 30, 2021                         Respectfully submitted,

                                                  /s/ Ryan E. Carreon
                                                  Ryan E. Carreon, Esq.
                                                  Bar No. 311668
                                                  HIGBEE & ASSOCIATES
                                                  1504 Brookhollow Dr., Ste 112
                                                  Santa Ana, CA 92705-5418
                                                  (714) 617-8358
                                                  (714) 597-6729 facsimile
                                                  rcarreon@higbeeassociates.com
                                                  Attorney for Plaintiff




                                        9
